Citation Nr: 0101319	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-21 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for shin splints.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


REMAND

The veteran had active duty from April 1998 to August 1998.

This veteran's appeal arises from a May 1999 rating decision 
of the Jackson, Mississippi, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA), that 
denied the above claims.

The issues of service connection for shin splints, pes 
planus, and hearing loss must be readjudicated by the RO in 
light of a change in the law.  The RO denied these claims as 
not well grounded; however, with the recent passage of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), the well-grounded 
claim requirement for all claims seeking entitlement to 
veterans benefits has been eliminated.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal has been 
concluded, the version of the law or regulation that is most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  As the changes in the law enacted 
by the VCAA are clearly more favorable to the appellant, the 
RO must readjudicate these claims on the merits.  The RO is 
directed to seek further guidance regarding additional 
development and adjudication matters from Fast Letters 00-87 
and 00-92 that were issued by VBA's Director of Compensation 
and Pension Service in, respectively, November 2000 and 
December 2000.

Accordingly, although the Board sincerely regrets the 
additional delay, the case is REMANDED for the following:

1.  The RO must readjudicate the 
appellant's claims with consideration 
given to all of the evidence of record.  
In this regard, the RO should address 
these claims on the merits after ensuring 
that all duty-to-assist provisions have 
been fulfilled.  For further guidance on 
the processing of this case in light of 
the changes in the law enacted by the 
VCAA, the RO should refer to VBA Fast 
Letters 00-87 and 00-92, as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  If any benefits sought on appeal 
remain denied, the RO should provide the 
appellant an adequate supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with due process considerations.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

